Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 26, 2021

                                       No. 04-21-00094-CV

                                    CITY OF EAGLE PASS,
                                          Appellant

                                                 v.

         Isabel Velasquez PEREZ, individually and a/n/f of Vanessa Velasquez, minor,
                                         Appellee

                 From the 293rd Judicial District Court, Maverick County, Texas
                              Trial Court No. 18-01-35130-MCV
                        The Honorable Maribel Flores, Judge Presiding


                                          ORDER

        Appellant filed its notice of accelerated appeal on March 23, 2021. Accordingly, the
record is due ten days later, on April 2, 2021. See TEX. R. APP. P. 26.1(b), 35.1(b). The trial court
clerk has filed a request for an extension of time to file the record.

        We grant the motion in part. See TEX. R. APP. P. 35.3(c) (extension of time to file record
in accelerated appeal must not exceed 10 days). We order the clerk's record due April 12, 2021.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court